PER CURIAM.
A consolidated income tax return for the-petitioner, a New York corporation, and the Nash-Newark Company, a New Jersey corporation, was filed for the fiscal year 1923.. The question presented is whether a net loss suffered by a corporation in the year prior to its affiliation with the petitioner may be carried forward to the next succeeding year in which it was affiliated with the petitioner and applied against the petitioner’s net income in computing consolidated net income for such year. The question presented here-has been answered by the cases of Commissioner of Internal Revenue v. Ben Ginsburg Co., 54 F.(2d) 238 (decided by this court November 2, 1931) and Swift & Co. v. United States, 38 F.(2d) 365 (Court of Claims), and, upon the authority of these eases, the order must be affirmed.
Order affirmed.